Exhibit 10.7

 

Amendment 1 to Payplant Client Agreement

 

This Payplant Client Agreement (this “Agreement”) signed as of August 14, 2017
and entered into by and among (1) Inpixon, a Nevada corporation (“Inpixon”),
with offices at 2479 East Bayshore Road, Suite 195, Palo Alto, CA 94303, Inpixon
USA, a California corporation (“IUSA”), which was merged with and into Sysorex,
Inc., a Nevada corporation (“Sysorex”) on July 26, 2018, with offices at 2355
Dulles Corner Boulevard, Suite 600, Herndon, VA 20171, and Sysorex Government
Services, Inc., a Virginia corporation(“SGS”), with offices at 2355 Dulles
Corner Boulevard, Suite 600, Herndon, VA 20171, and (2) Payplant LLC, a Delaware
Limited Liability company, with an address of 2625 Middlefield Road #595, Palo
Alto, CA 94306, is hereby amended as follows:

 

1.Sysorex, as successor-in-interest to IUSA, and SGS are no longer party to this
Agreement, while Inpixon remains a party to this Agreement.

2.Henceforth, the term “Client” as used in this Agreement only refers to
Inpixon.

3.Sysorex and SGS are hereby released from any and all obligations and
liabilities arising under this Agreement whether previously in existence, now
existing or hereafter arising.

 

Sysorex and SGS are deemed to be third party beneficiaries of this Amendment 1
to Payplant Client Agreement (this “Amendment”) and this Amendment may not be
further amended or rescinded without the prior written consent of Sysorex and
SGS.

 

IN WITNESS WHEREOF, this Amendment 1 to Payplant Client Agreement has been
executed as of August 31, 2018.

 

Payplant LLC,
a Delaware limited liability company     Signature: /s/ Neerav Berry     Name: 
Neerav Berry     Title: CEO & Co-Founder     Date: 8/30/18       CLIENT:  
Inpixon,
a Nevada corporation       Signature: /s/ Nadir Ali     Name: Nadir Ali    
Title: CEO     Date: 8-29-18       Agreed and Consented to:   Sysorex, Inc.,
a Nevada corporation       Signature:  /s/ Zaman Khan     Name:

Zaman Khan

    Title: CEO     Date: 8-29-18       Sysorex Government Services, Inc.,
a Virginia corporation   Signature: /s/ Zaman Khan     Name: Zaman Khan    
Title: CEO     Date: 8-29-18  

 